DETAILED ACTION
This is a non-final Office action in response to communications received on 4/26/2021 and 10/01/2021.  Claim 1 was amended via the preliminary amendment received on 10/01/2021 and new claims 8-20 were added.  Claims 1-20 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 4/26/2021 are acknowledged.
Priority
Priority to 5/27/2015 is recognized.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 2004/0034860) in view of Goldman (US 2012/0102485).
Regarding claim 1, Fernando discloses the limitations substantially as follows:
A method implemented by one or more processors, the method comprising: 
	receiving a user input that is provided by a user at a dialog system interface, the dialog system interface being implemented as a application of a client device (paras. [0027], [0029], [0033], [0051], [0056], Fig. 6: receiving input from a user provided by a user at an application user interface of a peer-to-peer communication system (i.e. dialog system interface), the application user interface implemented as an application running on the user/peer machine); 
	in response to receiving the user input, identifying a dialog system engine that is associated with the dialog system interface at which the user input is provided (paras. [0030], [0033], [0044], [0056], [0070], Fig. 6: in response to receiving the user input corresponding to a request for an extension, identifying an application manager/transfer agent (i.e. dialog system engine)  on the user device associated with the application user interface that received the user input)); 
	attempting to fulfill the user input using a portion of the dialog system engine (paras. [0044], [0056]: attempting to process user input requesting chat functionality using the application manager (i.e. using portion of the dialog system engine)); and 
	in response to the attempting to fulfill being unsuccessful (paras. [0044], [0060]: when the application manager cannot provide the requested functionality using functionality or extensions already available/downloaded (i.e. when the functionality is unavailable)): 
	generating a response, for the user input, using one or more dialog extension elements, of the dialog system, that are not created by the developer and that are not managed by the developer, wherein the response includes at least one of: text to be delivered to the user or metadata including instructions to perform one or more actions (paras. [0027], [0029], [0043]-[0044], [0056], [0060], [0068]: generating a response to the user input using an extension element for chat (i.e. dialog extension elements) of the peer-to-peer chat system created by a third party and obtained from another machine (i.e. not created or managed by the developer), where the response includes text of received message and protocol adapters for enabling support for the missing functionality (i.e. metadata for performing actions)), and 
	transmitting the response, to the dialog system interface, for visual or audio presentation of the response via the dialog system interface (paras. [0029], [0043], [0056], [0060], [0068]: transmitting the requested chat functionality (i.e. response) to the application user interface comprising a received message to be displayed visually to the user).
Fernando does not explicitly disclose the limitations of claim 1 as follows:
	the system interface being implemented as a firmware application of a client device and being associated with and managed by a developer; 
	system engine that is created by and managed by the developer
However, in the same field of endeavor, Goldman discloses the remaining limitations of claim 1 as follows:
	the system interface being implemented as a firmware application of a client device and being associated with and managed by a developer (paras. [0037], [0041], [0102]-[0103]: application programming interface (i.e. system interface) being implemented by being preinstalled by a developer or manufacturer (i.e. firmware application) on the computer or consumer device/client device); 
	system engine that is created by and managed by the developer (paras [0037]-[0038], [0041]: extensions 116 is preinstalled by the developer (i.e. created and managed by) along with the API and adds functionality such as multimedia including video and audio)
Goldman is combinable with Fernando because both are from the same field of enabling a user device to safely download/obtain functionality not available on the user device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Goldman’s method of preinstalling the system interface with the system of Fernando in order to save time and server resources by avoiding the necessity of having to install the system interface on each computer and enabling every computer or consumer device sold by the manufacturer to include support for a particular hardware or software service (Goldman, para. [0041]). 

	Regarding claims 2, 9 and 16, Fernando and Goldman disclose the limitations of the method of claim 2, the system of claim 8 and the one or more non-transitory computer readable media of claim 15.
Fernando discloses the limitations of claims 2, 9 and 16 as follows:
	wherein the response includes the text to be delivered to the user and includes the metadata including instructions to perform one or more actions (paras. [0027], [0029], [0068]: response includes text of received message to be displayed to user and protocol adapters for enabling support for the missing functionality (i.e. metadata for performing actions)).

	Regarding claims 3, 10 and 17, Fernando and Goldman disclose the limitations of the method of claim 2, the system of claim 8 and the one or more non-transitory computer readable media of claim 15.
Fernando discloses the limitations of claims 3, 10 and 17 as follows:
	wherein the response includes the text to be delivered to the user (para. [0068]: response including the received message to be displayed to the user includes text of message to be delivered to user).

	Regarding claims 4, 11 and 18, Fernando and Goldman disclose the limitations of the method of claim 2, the system of claim 8 and the one or more non-transitory computer readable media of claim 15.
Fernando discloses the limitations of claims 4, 11 and 17 as follows:
	wherein the response includes the metadata including instructions to perform one or more actions (paras. [0029], [0033], [0037], [0039], [0068]: where generating the response includes generating/instantiating protocol adapters for enabling support for the missing chat functionality (i.e. metadata for performing actions) as well as additional extension elements for missing functionality).

	Regarding claims 5, 12 and 19, Fernando and Goldman disclose the limitations of the method of claim 2, the system of claim 8 and the one or more non-transitory computer readable media of claim 15.
Fernando discloses the limitations of claims 5, 12 and 19 as follows:
	wherein the one or more actions comprise running a particular application (paras. [0029], [0033], [0037], [0039], [0068]: where generating the response includes running chat application for which previous functionality was lacking).

	Regarding claims 6, 13 and 20, Fernando and Goldman disclose the limitations of the method of claim 2, the system of claim 8 and the one or more non-transitory computer readable media of claim 15.
Fernando discloses the limitations of claims 6, 13 and 20 as follows:
	wherein the one or more actions are performed with a certain web service (paras. [0029], [0033], [0037], [0039], [0068]: where generating the response includes performing chat services over the Internet (i.e. web services) for instant messaging).

	Regarding claims 7, and 14, Fernando and Goldman disclose the limitations of the method of claim 2, and the system of claim 8.
Fernando discloses the limitations of claims 7 and 14 as follows:
	wherein generating the response, for the user input, using the one or more dialog extension elements, of the dialog system, that are not created by the developer and that are not managed by the developer, comprises: 
	generating the response using multiple of the one or more dialog extension elements (paras. [0027], [0044], [0068]: generating the response to the user input using the chat extension elements of the peer-to-peer communication system that are from a third party and another machine (i.e. not created or managed by the developer) comprises generating the received message using the chat extension elements of the receiving and sending application programs (i.e. one or more dialog extension elements).

	Regarding claim 8, Fernando discloses the limitations substantially as follows:
A system comprising one or more processors and memory storing instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to: 
	receive a user input that is provided by a user at a dialog system interface, the dialog system interface being implemented as a application of a client device (paras. [0027], [0029], [0033], [0051], [0056], Fig. 6: receiving input from a user provided by a user at an application user interface of a peer-to-peer communication system (i.e. dialog system interface), the application user interface implemented as an application running on the user/peer machine); 
	in response to receiving the user input, identify a dialog system engine that is associated with the dialog system interface at which the user input is provided (paras. [0030], [0033], [0044], [0056], [0070], Fig. 6: in response to receiving the user input corresponding to a request for an extension, identifying an application manager/transfer agent (i.e. dialog system engine)  on the user device associated with the application user interface that received the user input)); 
	attempt to fulfill the user input using a portion of the dialog system engine (paras. [0044], [0056]: attempting to process user input requesting chat functionality using the application manager (i.e. using portion of the dialog system engine)); and 
	in response to the attempting to fulfill being unsuccessful(paras. [0044], [0060]: when the application manager cannot provide the requested functionality using functionality or extensions already available/downloaded (i.e. when the functionality is unavailable)): 
	generate a response, for the user input, using one or more dialog extension elements, of the dialog system, that are not created by the developer and that are not managed by the developer, wherein the response includes at least one of: text to be delivered to the user or metadata including instructions to perform one or more actions(paras. [0027], [0029], [0043]-[0044], [0056], [0060], [0068]: generating a response to the user input using an extension element for chat (i.e. dialog extension elements) of the peer-to-peer chat system created by a third party and obtained from another machine (i.e. not created or managed by the developer), where the response includes text of received message and protocol adapters for enabling support for the missing functionality (i.e. metadata for performing actions)), and 
	transmit the response, to the dialog system interface, for visual or audio presentation of the response via the dialog system interface(paras. [0029], [0043], [0056], [0060], [0068]: transmitting the requested chat functionality (i.e. response) to the application user interface comprising a received message to be displayed visually to the user).
Fernando does not explicitly disclose the limitations of claim 8 as follows:
	the system interface being implemented as a firmware application of a client device and being associated with and managed by a developer; 
	system engine that is created by and managed by the developer
However, in the same field of endeavor, Goldman discloses the remaining limitations of claim 8 as follows:
	the system interface being implemented as a firmware application of a client device and being associated with and managed by a developer (paras. [0037], [0041], [0102]-[0103]: application programming interface (i.e. system interface) being implemented by being preinstalled by a developer or manufacturer (i.e. firmware application) on the computer or consumer device/client device); 
	system engine that is created by and managed by the developer (paras [0037]-[0038], [0041]: extensions 116 is preinstalled by the developer (i.e. created and managed by) along with the API and adds functionality such as multimedia including video and audio)
Goldman is combinable with Fernando because both are from the same field of enabling a user device to safely download/obtain functionality not available on the user device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Goldman’s method of preinstalling the system interface with the system of Fernando in order to save time and server resources by avoiding the necessity of having to install the system interface on each computer and enabling every computer or consumer device sold by the manufacturer to include support for a particular hardware or software service (Goldman, para. [0041]). 

	Regarding claim 15, Fernando discloses the limitations substantially as follows:
One or more non-transitory computer-readable media having instructions therein, the instructions being executable by one or more processors to: 
	receive a user input that is provided by a user at a dialog system interface, the dialog system interface being implemented as a application of a client device (paras. [0027], [0029], [0033], [0051], [0056], Fig. 6: receiving input from a user provided by a user at an application user interface of a peer-to-peer communication system (i.e. dialog system interface), the application user interface implemented as an application running on the user/peer machine); 
	in response to receiving the user input, identify a dialog system engine that is associated with the dialog system interface at which the user input is provided (paras. [0030], [0033], [0044], [0056], [0070], Fig. 6: in response to receiving the user input corresponding to a request for an extension, identifying an application manager/transfer agent (i.e. dialog system engine)  on the user device associated with the application user interface that received the user input)); 
	attempt to fulfill the user input using a portion of the dialog system engine (paras. [0044], [0056]: attempting to process user input requesting chat functionality using the application manager (i.e. using portion of the dialog system engine)); and 
	in response to the attempting to fulfill being unsuccessful(paras. [0044], [0060]: when the application manager cannot provide the requested functionality using functionality or extensions already available/downloaded (i.e. when the functionality is unavailable)): 
	generate a response, for the user input, using one or more dialog extension elements, of the dialog system, that are not created by the developer and that are not managed by the developer, wherein the response includes at least one of: text to be delivered to the user or metadata including instructions to perform one or more actions(paras. [0027], [0029], [0043]-[0044], [0056], [0060], [0068]: generating a response to the user input using an extension element for chat (i.e. dialog extension elements) of the peer-to-peer chat system created by a third party and obtained from another machine (i.e. not created or managed by the developer), where the response includes text of received message and protocol adapters for enabling support for the missing functionality (i.e. metadata for performing actions)), and 
	transmit the response, to the dialog system interface, for visual or audio presentation of the response via the dialog system interface (paras. [0029], [0043], [0056], [0060], [0068]: transmitting the requested chat functionality (i.e. response) to the application user interface comprising a received message to be displayed visually to the user).
Fernando does not explicitly disclose the limitations of claim 15 as follows:
	the system interface being implemented as a firmware application of a client device and being associated with and managed by a developer; 
	system engine that is created by and managed by the developer
However, in the same field of endeavor, Goldman discloses the remaining limitations of claim 15 as follows:
	the system interface being implemented as a firmware application of a client device and being associated with and managed by a developer (paras. [0037], [0041], [0102]-[0103]: application programming interface (i.e. system interface) being implemented by being preinstalled by a developer or manufacturer (i.e. firmware application) on the computer or consumer device/client device); 
	system engine that is created by and managed by the developer (paras [0037]-[0038], [0041]: extensions 116 is preinstalled by the developer (i.e. created and managed by) along with the API and adds functionality such as multimedia including video and audio)
Goldman is combinable with Fernando because both are from the same field of enabling a user device to safely download/obtain functionality not available on the user device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Goldman’s method of preinstalling the system interface with the system of Fernando in order to save time and server resources by avoiding the necessity of having to install the system interface on each computer and enabling every computer or consumer device sold by the manufacturer to include support for a particular hardware or software service (Goldman, para. [0041]). 


Conclusion
For the above-stated reasons, claims 1-20 are rejected.
Prior art considered but not relied upon includes:
1) Welingkar (US 2009/0210702) discloses a process for safely storing applications and extension elements online by verifying the identity of a developer using an application signing system and validating certificates (paras. [0018], [0020], [0022], [0025]-[0026], [0036]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438